Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 12 June 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Sir
Philadelphia. June 12. 1793.

Desiring to convince the President of the US. by proofs that there was no error (as you supposed in your favor of the 5th. inst.) in the information which had been given us relative to the last letter which we had the honor of writing to you, we transmit to you a literal copy of one of the patents given by Govr. Blount in the creation of Great Medals (the original of which is in our hands, and may be exhibited here in this hotel of the king when you shall chuse.)
We also copy literally for you the relation of the Indian Chief Ugulayacabe of what happened to him in his journey to Cumberland, and what obliged him to undertake it. And we can likewise assure you that medals have fallen into the hands of the Governor of N. Orleans of the tenor which we mentioned to you in our former, distributed by Messrs. Antony Foster, James Randolph, and David Smith, Commissioners, sent by the US. to the Choctaws and Chickasaws for the purpose: who, to attach more strongly various chiefs of the said nations gave them the said medals, notwithstanding it must have been known to them that they had them from Spain ever since the year 1784.
We leave to the wise consideration of the President of the US. if after these, and many other steps (which we do not mention at present) taken, some with the open authority of your government, and others perhaps without it, but still by it’s officers, the US. can justify easily any complaints whatever which they may make against the Governor of N. Orleans (which we doubt if founded but in presumption or suspicion) even should he have proceeded on the footing of reciprocity.
We do not pretend to impeach the character of Governour Blount nor would we produce evidence against him, if we were not persuaded, that since they declaim so bitterly in these states against the Governor of N. Orleans in words, it is very just that we should vindicate his proceedings, and shew those of Govr. Blount and others, not only in words but palpable facts.

We duly note the other contents of your letter, and repeat assurances of the sincere esteem & respect &c

JaudenesViar

